Citation Nr: 0119096	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable evaluation for asbestosis.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran served on active duty from January 1958 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the RO that granted 
service connection for asbestosis and assigned a 
noncompensable evaluation therefor, effective from July 27, 
1998.

In June 2000, after the veteran perfected his appeal with 
regard to the matter of the evaluation to be assigned for 
asbestosis, the RO granted service connection for a major 
depressive disorder secondary to asbestosis and awarded a 70 
percent evaluation therefor, effective from August 19, 1999.  
Then, by a decision entered in February 2001, the RO granted 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU), also effective 
from August 19, 1999.  The veteran has not withdrawn his 
appeal with respect to the RO's June 1999 decision, however.  
Consequently, the issue of his entitlement to a compensable 
evaluation for asbestosis remains in appellate status.

During a hearing held at the RO in December 1999, the veteran 
was assisted by a retired VA hearing officer.  The hearing 
officer also wrote letters in support of the veteran's claim 
in February and March 2000.  It does not appear from the 
record, however, that the veteran has ever executed a VA Form 
22a (Appointment of Attorney or Agent as Claimant's 
Representative), or other appropriate document, designating 
the hearing officer as his appointed representative.  See 
38 C.F.R. §§ 20.603, 20.604, 20.605 (2000).


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in May 2000, and filed in connection with his appeal for a 
higher evaluation for asbestosis, the veteran checked a box 
indicating that he wanted "a BVA hearing at a local VA 
office before a member, or members, of the BVA."  Because he 
has not yet been afforded an opportunity for such a hearing, 
a remand is required.  38 C.F.R. §§ 19.9, 20.700(a), 20.703 
(2000).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	The RO should schedule a hearing before 
a member of the Board at the RO.  The 
veteran and his representative, if any, 
should be notified of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2000).

After the veteran and his representative, if any, have been 
given an opportunity to appear at the Board hearing, the 
claims folder should be returned to the Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have 

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


